715 N.W.2d 818 (2006)
475 Mich. 882
Robert JACKSON, Jr., Plaintiff-Appellee,
v.
LONE STAR STEAKHOUSE & SALOON OF MICHIGAN, INC., Defendant-Appellant.
Docket No. 130745.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the December 8, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the summary disposition order of the Saginaw Circuit Court for the reasons stated in the Court of Appeals dissenting opinion.